NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted March 26, 2008*
                                     Decided April 1, 2008

                                             Before

                                RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 07‐2557

CARL QUALLS,                                          Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                      Western Division.
       v.
                                                      No. 06 C 50174
NIU BOARD OF
TRUSTEES, et al.,                                     Philip G. Reinhard,
     Defendants‐Appellees.                            Judge.

                                           O R D E R

       Northern Illinois University expelled Carl Qualls in 2000 for poor academic
performance, and Qualls has spent the last eight years challenging that decision.  This
appeal arrives after six years of litigation spanning two lawsuits.  In his first action, Qualls
sued the university and various administrators and employees under Title VI of the Civil


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐2557                                                                               Page 2

Rights Act of 1964, 42 U.S.C. § 2000d to 2000d‐7, 42 U.S.C. § 1983, and state tort law,
claiming his low grade‐point average was the result of a hostile educational environment
and unredressed race discrimination on campus.  The district court granted summary
judgment in favor of the defendants, observing that “[w]hile plaintiff strives to connect his
academic demise to a conspiratorial plot of racial harassment and discrimination, the
evidence comes nowhere close to demonstrating such a link.”  We affirmed that judgment
on appeal.  Qualls v. Cunningham, 183 Fed. App’x 564, 567 (7th Cir. 2006).

        Undeterred after one round of fruitless litigation, Qualls filed a nearly
indistinguishable pro se lawsuit in 2006 against the same defendants (plus one) for
essentially the same injuries under the same causes of action.  The district court dismissed
this new action as barred by res judicata (claim preclusion) after noting that the only new
defendant, a human resources administrator at NIU, was a privy of the university.  The
court also sanctioned Qualls for attempting to revive claims that were “borderline frivolous
at best” in the first instance.  Qualls has appealed a second time, and we again affirm.

        Qualls admits on appeal that his claims in the two suits are “identical,” but he insists
that claim preclusion does not bar his second suit because claims from the first suit remain
“unresolved” and the discrimination he complained of persists at the university.  Eight
years have passed since Qualls was last a student at NIU; nevertheless, Qualls feels that he
is best suited to challenge the “continuing violations” on campus.  This court reviews de
novo a dismissal on grounds of claim preclusion.  Tartt v. Nw. Cmty. Hosp., 453 F.3d 817, 822
(7th Cir. 2006).

        Qualls’s appeal demonstrates a thorough misunderstanding of claim preclusion. 
Claim preclusion prevents a party from relitigating issues that were or could have been
raised in an earlier lawsuit that resulted in a final judgment on the merits.  Highway J
Citizens Group v. United States Dep’t of Transp., 456 F.3d 734, 741 (7th Cir. 2006).  Claim
preclusion adheres if there is (1) a prior final judgment on the merits; (2) identical claims in
both suits; and (3) the same parties or their privies in both suits.  See id.

        Qualls first argues that there was no final judgment on the merits in his earlier suit
because the district court’s written decision did not provide a detailed analysis of each issue
raised in the complaint.  We routinely reject this sort of argument from pro se appellants,
and this is no exception.  We said as much in Qualls’s first appeal:

       Qualls . . . contends that the district court did not apply “any legal analysis”
       in deciding his claims, an apparent reference to the courtʹs failure to cite
       precedential authority or rule explicitly on every issue raised.  But what we
No. 07‐2557                                                                                 Page 3

       review is not the language of the district courtʹs opinion, but rather its final
       judgment.  See Pilch v. Ashcroft, 353 F.3d 585, 587 (7th Cir. 2003).

Qualls, 183 Fed. App’x at 566‐67 (emphasis added).  Claim preclusion contemplates
finality—not the depth of legal analysis in the first decision or even whether it was correct. 
See Gleash v. Yuswak, 308 F.3d 758, 760 (7th Cir. 2002).  Qualls’s argument on this point is
futile: summary judgment is a final judgment on the merits for purposes of claim
preclusion.  See, e.g., Spiegel v. Cont’l Ill. Nat’l Bank, 790 F.2d 638, 645 (7th Cir. 1986).

        Qualls also argues that there is no identity of claims because, in his new suit, he has
alleged fresh injury in the form of discrimination suffered by other students since his
expulsion.  But Qualls lacks standing to challenge discrimination that others have suffered
in his absence.  See Bd. of Educ. of Ottawa Twp. High Sch. Dist. 140 v. Spellings, No. 07‐2008,
2008 WL 351452, at *2 (7th Cir. Feb. 11, 2008); Bethesda Lutheran Homes & Servs., Inc. v. Born,
238 F.3d 853, 857 (7th Cir. 2001).  Furthermore, Qualls cannot allege any new personal injury
at the hands of the university or its employees because he has not been a student there since
before his first lawsuit.  All that remains of his complaint are allegations of discrimination
that he faced as a student from 1997 to 2000—the exact same allegations (and time period)
that animated the first suit.

        Qualls’s remaining arguments are undeveloped and do not warrant discussion.  The
university, however, has raised one final issue that we must address.  It asks us in its brief
to sanction Qualls under Federal Rule of Appellate Procedure 38 for pursuing a frivolous
appeal.  Rule 38, however, requires notice (from the court or by way of a separately filed
motion) and an opportunity to respond; a request for sanctions in a brief does not provide
sufficient notice.  FED. R. APP. P. 38; see also Greviskes v. Univs. Research Assʹn, Inc., 417 F.3d
752, 761 (7th Cir. 2005).  At first glance, Rule 38ʹs requirement of a separately filed motion
might seem excessively formal, but the advisory committee note to the 1994 amendment of
the rule explains the need for a second document: “Requests in briefs for sanctions have
become so commonplace that it is unrealistic to expect careful responses to such requests
without any indication that the court is actually contemplating such measures.”  FED. R.
APP. P. 38 advisory committee’s note (1994 amendments); see In re Bero, 110 F.3d 462, 466‐67
(7th Cir. 1997); In re Del Mission Ltd., 98 F.3d 1147, 1154 (9th Cir. 1996); McDonough v. Royal
Caribbean Cruises, Ltd., 48 F.3d 256, 258 (7th Cir. 1995).

       We now advise Qualls that we are considering sanctions in the amount of reasonable
attorney’s fees and costs, and Qualls is ORDERED to show cause why he should not be
sanctioned for filing a frivolous appeal.  See FED. R. APP. P. 38.  The response is due on or
before April 11, 2008.  The judgment of the district court is AFFIRMED.